Thompson, Ch. J.
As the appellant is not ready to proceed, and no person appears to oppose the decree of the court below, I think the court ought to dismiss the appeal. The respondent is entitled to bring on the hearing ex parte; but as the court never hear an argument ex parte, the respondent must be entitled to his decree in the court below.
After some discussion, as to the regularity of this proceeding/Üie court were of opinion that it was, correct.
Per Curiam. Ordered, that the appeal be dismissed.
Appeal dismissed.